DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 06/07/2021.
Claims 1, 6, 7, 12, 13 and 18 have been amended. Therefore, claims 1-18 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 5, 11 and 17 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
outputting on the display screen a timer upon outputting the indication of the interaction that can be initiated via the shortcut or hot key” (emphasis added).
	However, given the implication of the term “can be”, it is unclear whether the above limitation is part of the claimed invention, or whether the claimed invention
performs the limitation. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1, 2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong 2014/0302901 in view of Riggs 2003/0074558.
Namgoong teaches the following claimed limitations: a method for facilitating shortcut and hot key learning via computer application gamification, the method implemented by one or more application gamification computing devices ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) and comprising: outputting on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application that can be initiated via a shortcut or hot key]); receiving one or more key presses corresponding to the shortcut or hot key and updating the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); updating a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality 
of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “outputting on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not teach, transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
Regarding claim 7, Namgoong teaches the following claimed limitations: an application gamification computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application that can be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of 
subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not teach, transmit the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted .    
Regarding claim 13, Namgoong teaches the following claimed limitations: a non-transitory machine readable medium having stored thereon instructions for facilitating shortcut and hot key learning via computer application gamification ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) that, when executed by one or more processors, cause the processors to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application that can be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive 
Namgoong does not teach, transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
	Namgoong in view of Riggs teaches the claimed limitations as discussed above. Namgoong further teaches: 	 
Regarding each of claims 2, 8 and 14, wherein the indication comprises the key presses corresponding to the shortcut or hot key when in a learning mode ([0061] lines 1-5; [0079], [0080]: e.g. the system already displays to the user one or more of the keys needed with respect to a hot-key(s)); 
navigation between the display screen and at least one additional display screen, and interaction with the display screen and the at least one additional display screen, using only received inputs from a keyboard ([0056], [0061], [0062]: e.g. based on one or more keys the user operates on the keyboard, the system navigates between various screens; such as, navigating between the screen displaying the attack play scenario and the screen displaying a defense play scenario, including between the screens that display the keys needed with respect to a hot-key(s). Accordingly, the above already indicates the navigation between the display screen and one or more other display screens, and interaction with the display screen and the other display screens, using only received inputs from a keyboard). 	    
 ●	Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong 2014/0302901 in view of Riggs 2003/0074558 and further in view of Katou 2007/0089590.
	Regarding each of claims 3, 9 and 15, Namgoong in view of Riggs teaches the claimed limitations as discussed above.
	Namgoong does not teach, “the display screen further comprises a simulated keyboard . . . indicating with the simulated keyboard the key presses corresponding to the shortcut or hot key”.
	However, Katou discloses a system that allows a user to learn a task, wherein the system displays a simulated keyboard via a display; and thereby the system indicates one or more keys that need to be operated to perform the task (see FIG 19 to FIG 23). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong in view of Riggs and further in view of Katou; for example, by incorporating an algorithm that allows the system to generate a simulated keyboard via the display, and thereby display one or more of the keys required to be operated to perform a given task(s), etc., in order to further enhance the user’s ability to easily recognize the correct keys that need to be operated with respect to an intended hot-key(s). 
●	Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong 2014/0302901 in view of Riggs 2003/0074558 and further in view of Wrubel 2009/0167685.
	Regarding each of claims 4, 10 and 16, Namgoong in view of Riggs teaches the claimed limitations as discussed above.
	Namgoong further teaches that the indication comprises an action corresponding to the shortcut or hot key ([0061] lines 1-5; [0079], [0080]: e.g. the system already displays to the user one or more of the keys needed with respect to a hot-key(s)). 
	Namgoong does not teach,  “when in a testing mode . . . further comprises  receiving one or more other key presses different than the key presses corresponding to the shortcut or hot key; and updating the display screen to indicate that the other key presses were incorrect with respect to the shortcut or hot key corresponding to the action, without updating the simulation”
	However, Wrubel discloses a system that allows a user to play a computer game, wherein the user operates one or more keys of a keyboard to perform a task during the game; and when the system receives the wrong key pressed by the user, the system displays a feedback to the user—such as notifying the user that the wrong key is selected; and wherein the system does not update game ([0048] and [0052]).    
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Riggs and further in view of Wrubel; for example, by incorporating an additional operation mode that evaluates the user’s comprehension, wherein the system prompts the user to operate one or more keys needed to perform a given task; and when the user operates one or more incorrect keys, the system generates—while maintaining the current status of the game—one or more feedbacks to the user; such as a feedback notifying the user that he/she has selected the wrong key(s), etc., in order to provide the user with a further opportunity to learn and retain the one or more keys needed with respect to one or more hot-keys.
	Regarding each of claims 5, 11 and 17, Namgoong in view of Riggs and further in view of Wrubel teaches the claimed limitations as discussed above.
	Although Wrubel does not explicitly describe, “outputting on the display screen a timer upon outputting the indication of the interaction that can be initiated via the shortcut or hot key, wherein the timer is configured to increment until the key presses corresponding to the shortcut or hot key are received”, Wrubel already teaches that the system provides a given period of time for the user to interact with game scenario before it time-out back to the main screen ([0048]). 
The above indicates that the system involves a timer, which counts the number of seconds or minutes that must elapse before the system time-out back to the main screen. 
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Namgoong in view of Wrubel; for example, by incorporating an 
Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 06/07/2021). 
(i) 	Regarding the rejection set forth under section §112(b), Applicant asserts that “independent claims 1, 7 and 13 have been amended to change ‘that can be’ to ‘to be’ and to provide proper antecedent basis for ‘output indication’ which addresses the ambiguity with the earlier referenced ‘indication’ in the claims… the amendments to claims 1, 7 and 13 render the rejections of claims 2, 4, 8, 10, 14 and 16 moot. Applicant has further amended claims 6, 12 and 18 to resolve the clarity issue raised on page 3 of the Office Action”
	Although an amendment to each of claims 1, 7 and 13 is made to remove the term “can be”, some of the dependent claims, namely claims 5, 11 and 14, still recite the term “can be”. Thus, these claims are still ambiguous or indefinite. 
(ii)	Regarding the rejection under section §103, Applicant’s argument is directed to the amendment made to the current claims, namely,  the limitation directed to transmitting “the stored performance to a computing device, whereupon the stored performance is assessed for certification”.  However, new ground of rejection is presented in this current office-action due to the amendment to the current claims; and therefore, Applicant’s argument is now moot in view of the new ground of rejection.   


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715